Order entered August 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00141-CV

                             AMBER ETTA BUMPUS, Appellant

                                                V.

                          BRENT WADE FITZGERALD, Appellee

                           On Appeal from the 196th District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 773788

                                            ORDER
       On the Court’s own motion, this case is REMOVED from submission on October 1,

2013. The case will be reset for submission in due course.

       After further review of the record in this case, it appears that the record is incomplete and

appellant’s brief was prematurely filed.     By order dated January 16, 2013 we determined

appellant was entitled to proceed without payment of costs. In the same order we ordered the

Hunt County District Court to file the clerk’s record within twenty days. And, the clerk’s record

in this case has been filed. We did not, however, order the Court Reporter to file the reporter’s

record. Therefore, we ORDER Becky Wheeler, Official Court Reporter for the 196th Judicial

District Court, to file within TWENTY DAYS of the date of this order either (1) the reporter’s
record, or (2) written verification that appellant has not requested the reporter’s record in this

case.

        Should the Court receive notification that the reporter’s record has not been requested,

the case will be submitted without a reporter’s record on the brief filed by appellant on April 23,

2013. If appellant has already requested the reporter’s record, appellant may amend her brief to

comply with the Texas Rules of Appellate Procedure. Any such amended brief will be due

within thirty days of the date the reporter’s record is filed. No extensions of time to file an

amended brief will be granted absent extraordinary circumstances.

        We DIRECT the Clerk of the Court to send copies of this order by electronic

transmission to Becky Wheeler, Official Court Reporter for the 196th Judicial District Court, and

all parties to the appeal.



                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE